 



EXHIBIT 10.1

AMENDED AND RESTATED
TERMINAL SERVICES AGREEMENT

     THIS AMENDED AND RESTATED TERMINAL SERVICES AGREEMENT is made and entered
into as of October 27, 2004, effective as of July 1, 2004 (the “Effective
Date”), by and between MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (hereinafter referred to as “Operator”), and MIDSTREAM FUEL SERVICE
LLC, an Alabama limited liability company (hereinafter referred to as
“Customer”).

     WITNESSETH:

     WHEREAS, the Operator operates several marine terminal facilities
(“Terminals”) which are identified in Attachment A; and

     WHEREAS, the Customer is in the # 2 Diesel Fuel (“Product”) distribution
business; and

     WHEREAS, it is the desire of the Operator and the Customer that the
Customer’s Product be throughput at the Terminals and that the Operator provide
unloading, handling, storage, out-loading and other terminal services with
respect to the Customer’s Product at the Terminals, all on the terms and
conditions hereinafter provided.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Operator and the Customer agree that the Operator shall
provide the hereinafter described terminal services with respect to the
Customer’s Product at the Terminals, on the terms and conditions provided
herein:



1.   Term of Agreement. The term of this Agreement shall begin on the Effective
Date and shall end on December 31, 2006 and shall continue Month to Month
thereafter, unless terminated by either party with at least sixty (60) days
written notice prior to the end of any term.   2.   Operator’s Duties. In
consideration of the compensation provided in Section 3 hereof, the Operator
shall provide the following services (“Terminal Services’) to the Customer at
the Terminals:



(a)   Unloading. Handling and Storage Services. The Customer shall deliver
Product to these Terminals by marine vessel. The Operator shall unload the
Customer’s Product from such marine vessels in accordance with prevailing
industry standards relating to the handling of petroleum products. The Operator
shall transfer the Product to, and store the Product in, any or all of the
storage tanks listed in Attachment B (“Storage Tanks”), all of which are located
at the Terminals.

1



--------------------------------------------------------------------------------



 



    Said Tanks shall be reserved and dedicated at all times for the exclusive
use of Customer.   (b)   Out-Loading Services. The Customer’s Product may be
removed from the Terminals by marine vessel. The Operator shall provide all
out-loading services necessary to permit the Customer to transfer Product from
the Storage Tanks to the Customer’s designated marine vessels for removal from
the Terminals.   (c)   Inventory Services. The Operator shall provide to the
Customer daily inventory reports of Customer’s Product, containing reports as to
receipts and withdrawals of Customer Product, and the balance as of the close of
business of the immediately preceding day.



3.   Operator’s Compensation. For the Terminal Services performed hereunder, the
Operator shall receive the following compensation from the Customer:



(a)   Throughput Fee. . The Customer shall compensate the Operator for the
Terminal Services provide hereunder, in the form of a “Throughput Fee” equal to
$         per gallon for Product out-loaded out from these Terminals during a
calendar month. The Customer shall have a Minimum Annual Total Throughput
(“Minimum”) quantity of 90,000,000 gallons for which they shall pay the Operator
this Throughput Fee. Should Customer not meet or exceed this Minimum then
Customer shall compensate Operator for this shortfall at the same $         per
gallon rate. The invoicing for the Minimum shortfall (if required) will occur on
the first invoice generated immediately following each calendar year. Should
this Agreement be terminated prior to the end of any calendar year, then the
Minimum shortfall, if any, shall be determined based on a prorated allocation of
the Minimum. The Throughput Fee shall remain as stated above until December,
2005. Thereafter, the Throughput Fee shall be adjusted annually (both upward and
downward as hereinafter provided) by a factor equal to the increase or decrease,
as the case may be, in the Consumer Price Index (as defined below). The
adjustment shall be calculated annually in December of each year, commencing in
December, 2005. The adjustment shall be calculated as follows: the Throughput
Fee in effect shall be multiplied by a factor equal to the amount of the
increase or decrease, as the case may be, in the Consumer Price Index for the
immediately preceding month of November, over the Consumer Price Index for
November of the preceding year. For purposes hereof, the term “Consumer Price
Index” shall mean the “Consumer Price Index for Urban Wage Earners and Clerical
Workers (1967=100)” specified for “All Items. United States” compiled by the
Bureau of Labor Statistics of the United States Department of Labor (the
“Index”). In event the Index shall be converted to a different standard
reference base or otherwise revised, the determination of the percentage change
shall be made with the use of such conversion factor, formula or table for
converting the Index as may be published by the Bureau of Labor Statistics or,
if said Bureau shall not publish the same, then as shall be reasonably
determined by the parties.

2



--------------------------------------------------------------------------------



 



(b)   Miscellaneous Fees. The Customer shall reimburse the Operator for any and
all taxes, dockage or wharfage fees, product testing charges, barge or tug
charges, or any other charges which may be levied against Operator having to do
with handling and or custody of Customer’s Product.   (c)   Fourchon Terminal
Commission Fee Reimbursement Fee. The Customer shall reimburse the Operator for
the Commission Fees owed by the Operator as a result of the handling of Product
and water at the terminal located at Port Fourchon, Louisiana for the Customer’s
account. This reimbursement will be a direct reimbursement of actual fees owed
by the Operator as a result of the Fuel Terminal Services Agreement dated
March 19, 1997, a copy of which is included as Attachment C. There will be no
additional handling fees or other charges associated with the reimbursement of
this fee.   (d)   Additional Freeport OOS Terminal Throughput Fee. Beginning
September 17, 2004, in addition to that Throughput Fee specified under
Article 3(a), the Customer shall pay to the Operator, a per gallon throughput
fee of $         (the “Freeport Throughput Fee”) for each and every gallon of
diesel fuel sold from the Freeport Terminal. There is no required minimum volume
associated with this Article 3(d). The Freeport Throughput fee shall be reviewed
on an annual basis by the Operator and the Customer and is subject to adjustment
if mutually agreed to by both Operator and Customer.   (e)   Payment Terms.
Payment of these Fees from the Customer to the Operator shall be net 30 days
from the date of the invoice.



4.   Title to Product. Title to all of the Customer’s Product received, stored
and handled by the Operator at these Terminals shall remain at all times in the
name of the Customer. The Customer agrees not to deliver for storage at these
Terminals any Product which may not be lawfully stored on the premises of these
Terminals or any Product injurious to the premises or facilities, or which would
render the facilities unfit, after cleaning, for the proper storage of similar
product, or Products.   5.   Assignment. Neither party shall assign this
Agreement without the express written consent of the other party.   6.  
Facility, Tank and Equipment Condition. The Operator shall, at its sole cost and
expense, provide and maintain all handling and storage equipment and facilities
necessary to the performance of its services expressed hereunder, including
without limitation the storage tanks, in compliance with prevailing industry
standards and all applicable Laws (as defined below) as they may exist from time
to time.   7.   Customers Compliance with Laws. In the conduct of its business
in the premises of these Terminals, the Customer shall comply in all material
respects with all federal, state and local laws, ordinances, decrees, orders,
regulations, permits or other requirements having the force of law (hereinafter,
the “Laws”).

3



--------------------------------------------------------------------------------



 



8.   Entire Agreement. This Terminal Services Agreement shall constitute the
entire agreement concerning the subject hereof between the parties superseding
all previous agreements, negotiations and representations made prior or
contemporaneous to the date hereof. This Agreement shall be modified or amended
only by written agreement executed by both parties hereto.   9.   Controlling
Law. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.

4



--------------------------------------------------------------------------------



 



EXECUTED as of the date first set forth above.

            MIDSTREAM FUEL SERVICE LLC
      By:   Martin Resource Management         Corporation, Its Sole Member     
       

                  By:   /s/ Ruben S. Martin         Name:   Ruben S. Martin    
  Title:   President    

            MARTIN OPERATING PARTNERSHIP LP
      By:   Martin Operating GP LLC,         its General Partner             

                  By:   Martin Midstream Partners L.P.,         its Sole Member 
           

                  By:   Martin Midstream GP LLC,         its General Partner   
         

                  By:   /s/ Ruben S. Martin         Name:   Ruben S. Martin    
  Title:   CFO and President    

